Citation Nr: 1536905	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  07-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total evaluation based on convalescence due to surgery in September 1998 and March 2004 for a service-connected right knee disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability. 

5.  Entitlement to a disability rating in excess of 10 percent for residuals, right knee meniscal tear, status post partial medial meniscectomy and osteochondral drilling of the medial femoral condyle, with extensive synovectomy.

6.  The propriety of a reduction of the disability rating for service-connected arthritis, right knee, based on lateral instability from 30 percent disabling to 0 percent disabling, effective February 1, 2015.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2009, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

A May 2014 rating decision denied service connection for right and left hip disabilities, reopened and denied a claim for service connection for a left knee disability, continued a 10 percent evaluation for the Veteran's right knee meniscal tear (DC 5260-5259), and proposed to reduce the evaluation for the Veteran's right knee arthritis based on instability (DC 5010-5257) to 10 percent.  An October 2014 rating decision reduced the Veteran's right knee arthritis rating to 0 percent effective February 1, 2015.  The Veteran submitted a notice of disagreement (NOD) with these denials, evaluation, and reduction in January 2015.  No statement of the case (SOC) has been issued in response to the January 2015 NOD.  Because the filing of an NOD initiates appellate review, these claims must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

All issues except the temporary total evaluation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. The Veteran underwent right knee surgeries in September 1998 and March 2004. 

2. Service connection for a right knee disability was granted in an October 2005 rating decision, effective December 2004.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for convalescence following right knee surgeries in September 1998 and March 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2015).

As will be explained below, in the present case, there is no legal basis upon which the benefits may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of Veterans Claims Assistance Act of 2000 have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).



	(CONTINUED ON NEXT PAGE)


II. Merits of the Claim

A total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30 (2015). 

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2015). 

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30 (2015).  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30.  Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b)(2) (2015). 

In September 1998 and March 2004, the Veteran underwent right knee surgeries.  In an October 2005 rating decision, the RO granted service connection for the Veteran's right knee disability and assigned an effective date of December 9, 2004.  This effective date was pushed back to December 6, 2004 in a May 2007 rating decision.  Temporary total ratings are only available for service-connected disabilities.  

In this case, however, service connection for the right knee disability had not been established in September 1998 or March 2004, the dates of the surgeries, but rather in December 2004, several years/months after the respective surgeries.  Temporary total ratings following September 1998 and March 2004 surgeries for the right knee disability are not warranted.  Absent service connection for that disability at that time (i.e., in September 1998 and March 2004), the sought after temporary total disability rating may not be granted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that when the law is dispositive of the claim, then the claim must, as a matter of law, be denied because of the absence of legal merit or lack of entitlement under the law).

The Board notes that the Veteran has argued that his right knee disability should have been granted service connection as of 1997, prior to both surgeries.  The Board remanded this claim as inextricably intertwined with his claim for an earlier effective date, including whether there was clear and unmistakable error in the RO's prior rating decisions.  This claim was denied in a July 2013 rating decision.  The Veteran did not appeal this denial within one year.  As such, his current effective date for the grant of service connection for the right knee (December 6, 2004) stands.


ORDER

A temporary total rating under 38 C.F.R. § 4.30 for convalescence following right knee surgeries in September 1998 and March 2004 is denied.


REMAND

With regard to the remaining issues, as noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's January 2015 NOD with the May 2014 and October 2014 rating decisions.  Therefore, the issues of entitlement to service connection for right and left hip disabilities, whether new and material evidence has been submitted to reopen the left knee claim, an increased rating for the right knee meniscus tear, and the propriety of the reduction of the right knee arthritis claim must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding his appeals of the denial of service connection for right and left hip disabilities; reopening and denial of service connection for a left knee disability; continuation of a 10 percent evaluation for residuals, right knee meniscal tear, status post partial medial meniscectomy and osteochondral drilling of the medial femoral condyle, with extensive synovectomy; and reduction of the evaluation for arthritis, right knee, based on lateral instability from 30 percent to 0 percent.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


